Title: To Thomas Jefferson from C. W. F. Dumas, 1 August 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 1er. Août 1788
          
          L’incluse fera voir à votre Excellence la raison qui me presse de faire suivre cette Dépeche à celle que j’eus l’honneur de Lui adresser hier. Il me tarde de recevoir du bon souvenir de V.E. les nouvelles du parfait bien-être de nos Etats et du Sien personnel. De Votre Excellence Le très-humble & très-obéissant serviteur
          
            C W F Dumas
          
          
            Ce qui suit dans mon duplicat qui va par le Havre est si bien dans le Supplément No. LXII de Leide sous le derniere Article du 31e. Juillet, ci-joint que je ne puis que le recommander à l’attention de V-E.—L’hotel des Et.Un. devra être illuminé aussi, sous peine de l’indignation générale.
          
        